Morton, J.
The only evidence which either party requested the master to report was some which related to the amount of the indebtedness of the defendant T. Henry Pearse to the defendant Mary C. Kingman. It does not appear whether all of the evidence bearing upon that matter is reported. Assuming that it is, we see nothing in it which would justify us in saying that the finding of the master was clearly wrong, as it would have to be in order to warrant us in sustaining the exception to it, and in overruling the order confirming the master’s report. The defendant T. Henry Pearse testified, amongst other things, that the amount was $2,000. The master may have thought that there was no satisfactory evidence of the payment of money by Mrs. Kingman to Pearse except by check, and the amount paid by check was $2,000.16, thus appearing to corroborate the above statement by Pearse. The master was not bound to accept the notes as conclusive. They were evidence to be considered and weighed in connection with the other evidence in the case, and to have such effect as the master, taking all of the circumstances into account, might think them justly entitled to. There is nothing to show that the master treated them in any other manner.

Decree affirmed.